Case 1:19-cv-00427-MSM-LDA Document 6 Filed 11/06/19 Page 1 of 2 PageID #: 30



         UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF RHODE ISLAND

   ANA FARIA ET AL

         VS                               CA 19-CV-427

   OTORO, LLC
   CITIZENS BANK, N.A.


         Plaintiff, by their attorney, moves this Court for an extension of time

   to serve the summons and complaint on Defendants, Otoro, LLC and

   Citizens Bank, in this matter. The summons have been requested and the

   deadline for serving the summons has not expired. This motion is filed to

   comply with the service rules. Plaintiff requests an additional extension of

   time to December 2, 2019 to serve these Defendants.


                                          ANA FARIA
                                          PHILIPE FARIA
                                          MARTA FARIA
                                          CATARINA TRAVASSOS

   November 6, 2019                       By their Attorney


                                                 /s/ John B. Ennis
                                                 JOHN B. ENNIS, ESQ. #2135
                                                 1200 Reservoir Avenue
                                                 Cranston, Rhode Island 02920
                                                 (401) 943-9230
                                                 Jbelaw75@gmail.com



                                         1
Case 1:19-cv-00427-MSM-LDA Document 6 Filed 11/06/19 Page 2 of 2 PageID #: 31




                                      2
